Title: Abigail Adams 2d to Elizabeth Cranch, 2 October 1782
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch





 post 2 October 1782
 



No Eliza I do not believe your real affection has decreased for Amelia, but a consiousness of my even doing wrong sometimes leads me to feel neglected, when, perhaps, I am not. But do not say that you love me better every time you converse with me. I must believe you sincere and this belief will lead me for the first time to dought your judgement. I do not say this to be contradicted. It is my belief, I feel it to my hourly mortification.
I have no news to relate to Eliza, only Mosieur Ronnay with his regiment is ordered to Portsmouth—to defend it from the invasions of the british fleet, that are feared. He called to take leave of us yesterday. He laments leaveing Braintree much—and wishes he had, had, the pleasure of seeing Miss Betsy Cranch.
The Ladies that I told you I expected a Wedensday were engaged. I shall expect them tomorow, and hope for the pleasure of Elizas presence. Mr. Robbins was excessively tired the other eve. He could get no further than hear.
